NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                   GOOGLE LLC,
                     Appellant

                           v.

                     JI-SOO LEE,
                    Cross-Appellant
                ______________________

                 2017-2227, 2017-2272
                ______________________

    Appeals from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2016-
00022.
                 ______________________

               Decided: March 28, 2019
               ______________________

   GREGORY A. CASTANIAS, Jones Day, Washington, DC,
argued for appellant. Also represented by ISRAEL SASHA
MAYERGOYZ, Chicago, IL; DAVID B. COCHRAN, Cleveland,
OH; JOSHUA R. NIGHTINGALE, Pittsburgh, PA.

   JAMES E. HOPENFELD, Singer Bea LLP, San Francisco,
CA, argued for cross-appellant.
                 ______________________
2                                          GOOGLE LLC v. LEE




        Before PROST, Chief Judge, MAYER and LOURIE,
                       Circuit Judges.
PROST, Chief Judge.
    Google LLC (“Google”) petitioned for inter partes re-
view (“IPR”) of claims 64, 77, and 79 of U.S. Patent No.
6,532,413 (“the ’413 patent”). The Patent Trial and Appeal
Board (“Board”) held claims 64 and 77 unpatentable and
upheld claim 79. Google appeals the Board’s decision up-
holding claim 79, and Ji-Soo Lee (“Lee”) cross-appeals the
Board’s decision holding claims 64 and 77 unpatentable.
Having considered the parties’ arguments, we reverse as to
Google’s appeal and we affirm as to Lee’s cross-appeal.
                              I
    The ’413 patent is purportedly assigned to Lee. 1 The
’413 patent relates to “a method and an apparatus for
providing time-invariant geographical information such as
traffic information, and more particularly to a method and
apparatus for efficiently transmitting image-based time-
variant geographical information.” ’413 patent col. 1 ll. 8–
12. Claim 64 of the ’413 patent is representative of claim
77 and states:
    64. Time-variant geographical information device
    capable of being coupled to a display panel, com-
    prising:
    a receiver for receiving a RII(route indication infor-
    mation) including a map identification and a plu-
    rality of graphic vectors, each of said graphic
    vectors for RII including an attribute designating
    statement, a shape designating statement and a
    position designating statement, said attribute des-
    ignating statement being composed of an attribute


    1    The assignment is disputed in the related district
court litigation.
GOOGLE LLC v. LEE                                           3


    designating command and at least one attribute
    value;
    a memory for storing at least one BM(=basic map),
    said BM including an image data for representing
    time-invariant components in a region;
    means for selecting a basic map in accordance with
    said map identification of the RII; and
    means for producing a route-information contain-
    ing image in accordance with said BM and said RII,
    said route information-containing image repre-
    senting at least one path to a specific location.
Id. at claim 64.
    Claim 79 of the ’413 patent recites:
    79. A computer-readable medium containing a pro-
    gram of instructions to perform a method for a
    time-variant geographical traffic information, said
    method comprising the steps of:
    receiving a TVI(=time-variant information), said
    TVI including a map identifier and at least one
    time-variant data in section-wise;
    selecting at least one section map based on the map
    identifier of said TVI, wherein said section map in-
    cludes a plurality of sections, each section of said
    section map including at least one component;
    designating an attribute of said component based
    on the time-variant data of said TVI in section-
    wise, so as to produce a graphic file for a region;
    and
    producing an information-containing image data in
    accordance with said graphic file, which is to be ap-
    plied to a display panel.
Id. at claim 79.
4                                          GOOGLE LLC v. LEE




     Google filed a petition for inter partes review challeng-
ing claims 64, 77, and 79 of the ’413 patent. The Board
instituted review of claims 64 and 77 on two grounds:
(1) obviousness based on U.S. Patent No. 5,848,373 (“De-
Lorme”) alone or in combination with U.S. Patent No.
5,243,528 (“Lefebvre”); and (2) obviousness based on “U.S.
Patent No. 5,968,109 (“Israni”) alone or in combination
with U.S. Patent No. 5,274,387 (“Kakihara”). Google Inc.
v. Lee, No. IPR2016-00022, 2016 WL 2848912, at *18
(PTAB Apr. 25, 2016) (“Institution Decision”). The Board
instituted review of claim 79 on one ground: obviousness
based on Japanese Patent No. JPH 08-7197 (“Degawa”)
alone or in combination with Japanese Patent No. JPH 09-
16892 (“Maruoka”). Id.
    In its final written decision, the Board held that Google
had shown by a preponderance of the evidence that claims
64 and 77 were unpatentable as obvious over the combina-
tion of Israni and Kakihara but that Google had not shown
by a preponderance of the evidence that claim 79 was un-
patentable as obvious. Google Inc. v. Lee, No. IPR2016-
00022, Paper No. 30, at 39 (PTAB Apr. 21, 2017) (“Final
Written Decision”).
    Google timely appealed the Board’s determination that
claim 79 was not obvious, and Lee timely cross-appealed
the Board’s determination that claims 64 and 77 were ob-
vious.   We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(4)(A).
                              II
    Obviousness is a question of law based on underlying
factual determinations. Belden Inc. v. Berk-Tek LLC, 805
F.3d 1064, 1073 (Fed. Cir. 2015). We review the Board’s
ultimate obviousness determination de novo and underly-
ing factual findings for substantial evidence. Harmonic
Inc. v. Avid Tech., Inc., 815 F.3d 1356, 1363 (Fed. Cir.
2016). Substantial evidence is “such relevant evidence as
a reasonable mind might accept as adequate to support a
GOOGLE LLC v. LEE                                            5


conclusion.” Consol. Edison Co. v. NLRB, 305 U.S. 197, 229
(1938).
    We review the Board’s determination of the broadest
reasonable interpretation of the claim language de novo.
Straight Path IP Grp., Inc. v. Sipnet EU S.R.O., 806 F.3d
1356, 1360 (Fed. Cir. 2015).
                              III
    We first address Google’s appeal of the Board’s deter-
mination that claim 79 was not invalid as obvious in view
of the prior art of record.
                              A
    Google first argues that the Board departed from or
misapplied the claim’s plain meaning when evaluating ob-
viousness in light of the prior art. Specifically, Google con-
tends that the Board committed legal error by “importing
an unrecited limitation into the claim language when eval-
uating [the] patentability” of the “selecting at least one sec-
tion map based on the map identifier” limitation.
Appellant’s Br. 14; see also id. at 18–22. Google argues that
in doing so, the Board failed to give claim 79 its broadest
reasonable interpretation. 2 Id. at 20. We agree.



    2   We note that the U.S. Patent and Trademark Office
has since changed the claim construction standard used in
IPR proceedings. See 37 C.F.R. § 42.100(b); Changes to the
Claim Construction Standard for Interpreting Claims in
Trial Proceedings Before the Patent Trial and Appeal
Board, 83 Fed. Reg. 51,340, 51,340 (Oct. 11, 2018). The
new standard applies only to petitions filed on or after No-
vember 13, 2018, and therefore does not impact this case.
In this IPR, the claims were to be construed using the
broadest reasonable interpretation in light of the specifica-
tion. See Cuozzo Speed Techs., LLC v. Lee, 136 S. Ct. 2131,
2146 (2016).
6                                           GOOGLE LLC v. LEE




     When evaluating Google’s arguments that Degawa
teaches the “selecting at least one section map based on the
map identifier” limitation, the Board’s analysis indicates
that it understood the claim to require using a map identi-
fier to select a section map that “is displayed.” See Final
Written Decision, at 37–38 (emphasis added). This is evi-
dent from the Board’s numerous statements faulting Deg-
awa for failing to disclose a map identifier that selects a
road map “for display” or “that is displayed.” See id.
     Google argues that nothing in claim 79 requires that
the claimed map identifier be used to select a map “for dis-
play.” Appellant’s Br. 19. Lee responds that “[t]he only
reasonable reading of that language is that the ‘section
map is displayed’” and that “[t]he section map must, there-
fore, be displayed because otherwise a graphic file of a re-
gion could not be displayed.” Cross-Appellant’s Br. 21–22.
But Lee does not identify any specific language in the
claim, or support in the specification or prosecution history,
showing that the “selecting” step requires selecting a sec-
tion map for display. We agree with Google that claim 79
does not require that the claimed map identifier be used to
select a section map “for display.” Instead, claim 79 is clear
that what is displayed is the “information-containing im-
age data” that is recited two steps later. ’413 patent col. 46
ll. 48–50 (listing fourth step as “producing an information-
containing image data in accordance with said graphic file,
which is to be applied to a display panel” (emphases
added)). The “at least one section map” that is selected in
the second step of the method has individual sections, each
of which “include[] at least one component.” Id. at col. 46
ll. 41–44. The third step of the method, “designat[es] an
attribute” of said component and “produce[s] a graphic file
for a region.” Id. at col. 46 ll. 45–47. The fourth step of the
method includes “producing an information-containing im-
age data in accordance with said graphic file.” Id. at col.
46 ll. 48–50. Then, and only then, is the “information-con-
taining image data” applied to a display. Id.
GOOGLE LLC v. LEE                                           7


    The broadest reasonable interpretation of “selecting at
least one section map based on the map identifier” would
not require using a map identifier to select a section map
that is displayed or is for display.
    We have reversed or vacated and remanded final writ-
ten decisions of the Board when the Board departs from the
proper construction when assessing patentability in view
of the prior art. See, e.g., D’Agostino v. MasterCard Int’l
Inc., 844 F.3d 945, 950 (Fed. Cir. 2016) (finding that the
Board erred in “depart[ing] from or misappl[ying]” the
clear meaning of a claim “whether as a matter of claim con-
struction or as a matter of application to [the prior art]”);
Corning v. Fast Felt Corp., 873 F.3d 896, 900–01 (Fed. Cir.
2017) (finding that the Board erred by deviating from the
broadest reasonable construction of the claim when evalu-
ating obviousness in light of the prior art), cert. denied,
Fast Felt Corp. v. Owens Corning, 138 S. Ct. 2633 (2018).
Here, we conclude that the Board erred in effectively im-
porting the additional limitation “for display” into the “se-
lecting” step.
                              B
     In this case, it is not necessary to remand for the Board
to reassess the evidence under the correct construction. We
have held that reversal, rather than remand, is appropri-
ate where, “[o]n the evidence and arguments presented to
the Board, there is only one possible evidence-supported
finding: [that] the Board’s determination . . . when the cor-
rect construction is employed, is not supported by substan-
tial evidence.” Corning, 873 F.3d at 901–02 (reversing,
rather than remanding, when “only one answer is sup-
ported by substantial evidence”); see also Belden, 805 F.3d
at 1077 (reversing, rather than remanding, when “the rec-
ord is one-sided”).
   Here, the only evidence-supported finding is that Deg-
awa teaches the disputed “selecting at least one section
map based on the map identifier” limitation. Google argues
8                                         GOOGLE LLC v. LEE




that “a straightforward reading of Degawa demonstrates
that the reference discloses exactly what claim 79 recites:
‘selecting at least one section map’ (Degawa’s mesh map)
‘based on the map identifier of said [time-variant infor-
mation]’ (Degawa’s mesh number J3 that identifies a spe-
cific mesh map where traffic congestion exists).”
Appellant’s Br. 23 (alternation in original). Before the
Board, Google argued, and its expert explained, that Deg-
awa satisfied this limitation. J.A. 174–75 (Pet.), J.A. 893–
94 ¶¶ 111–12 (Dr. Michalson Decl.); J.A. 1736–37 ¶ 105
(Dr. Michalson 2nd Decl.); J.A. 1106 ¶ 19 (Degawa). Lee
did not dispute that Degawa discloses using a map identi-
fier to select a section map, J.A. 1429–32 (Patent Owner
Response), and offered no rebuttal expert testimony on
claim 79, J.A. 1435–37 (Mr. Cole Decl.). On claim 79, Lee
challenged only whether Degawa disclosed the terms
“time-variant information in section-wise” and a “section
map” under its proposed constructions, which the Board
declined to adopt. See J.A. 1391–96, 1429–32; Final Writ-
ten Decision, at 18.
    Other than Lee’s argument under its rejected construc-
tion of “section map,” Lee does not point to any evidence in
the record before the Board to rebut Google’s showing that
Degawa teaches the “selecting” limitation. Instead, Lee ar-
gues that it “need not have provided rebuttal evidence on
this point because Petitioner did not meet its burden to
make a threshold showing that the ‘selection’ element is
present in Degawa.” Cross-Appellant’s Br. 24. But, as ex-
plained above, Google showed, including with unrebutted
expert testimony, that Degawa taught the disputed limita-
tion as properly construed. Based on Google’s showing, and
the absence of any rebuttal evidence from Lee, the only con-
clusion supported by the evidence is that Degawa teaches
GOOGLE LLC v. LEE                                           9


the disputed limitation. 3 We therefore reverse, rather than
remand, the Board’s decision.
                             IV
   We now turn to Lee’s cross-appeal of the Board’s deter-
mination that claims 64 and 77 were invalid as obvious.
    Lee argues that the Board conducted a legally im-
proper “inference on inference” obviousness analysis. See
Cross-Appellant’s Br. 25–31 (“[T]he PTAB first drew an in-
ference to find that Kakihara ‘suggests’ the missing claim
limitation, then the PTAB combined the modified Ka-
kihara with Israni based on a second inferred ‘motivation’
in order to achieve the claimed invention.”). Our obvious-
ness framework permits modifying one reference and com-
bining it with a second reference. See Smith & Nephew,
Inc. v. Rea, 721 F.3d 1371, 1380–81 (Fed. Cir. 2013). More-
over, the obviousness analysis “need not seek out precise
teachings directed to the specific subject matter of the chal-
lenged claim, for a court can take account of the inferences
and creative steps that a person of ordinary skill in the art
would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,
418 (2007) (emphasis added); see also ClassCo, Inc. v. Ap-
ple, Inc., 838 F.3d 1214, 1219 (Fed. Cir. 2016) (“The ra-
tionale of KSR does not support [the] theory that a person
of ordinary skill can only perform combinations of a puzzle
element A with a perfectly fitting puzzle element B.”). We




    3    Moreover, after Google requested outright reversal
in its opening brief, Lee did not ask for a remand if we re-
jected the Board’s claim interpretation requiring “for dis-
play.” In Corning, we held that “where only one answer is
supported by substantial evidence and there is neither a
request nor an apparent reason to grant a second record-
making opportunity, reversal is warranted.” 873 F.3d at
901–02.
10                                          GOOGLE LLC v. LEE




find no legal error in this aspect of the Board’s obviousness
analysis.
    The only remaining issue is whether the Board’s fac-
tual findings underpinning its determination are sup-
ported by substantial evidence. We hold that they are.
There is substantial evidence of record supporting the
Board’s finding that the disputed “attribute designating
statement” limitation was satisfied by Kakihara. In reach-
ing this determination, the Board evaluated the disclosure
of Kakihara, cited Google’s expert testimony, rejected Lee’s
arguments, and discredited Lee’s expert’s testimony. Final
Written Decision, at 28–29. The Board’s finding that a per-
son of ordinary skill in the art would have been motivated
to combine Kakihara with Israni is also supported by sub-
stantial evidence. Id. at 33–35. For example, the Board
found that a person of ordinary skill in the art would have
realized that “incorporating Kakihara’s feature of desig-
nating a selected route of travel in a different color than
other roads . . . into Israni’s navigation system, would ad-
vantageously have allowed a driver to better recognize the
selected route on the display.” Id. at 34 (citing J.A. 155–56
(Pet.); J.A. 1084 at col. 2 ll. 25–34 (Kakihara); J.A. 869 ¶ 77
(Dr. Michalson Decl.)).
    We have considered Lee’s remaining arguments and
find them unpersuasive. We affirm the Board’s final writ-
ten decision that claims 64 and 77 of the ’413 patent are
invalid as obvious over the combination of Israni and Ka-
kihara.
                              V
    On Google’s appeal, because the only conclusion sup-
ported by the evidence is that Degawa teaches the disputed
limitation as properly construed, we reverse the Board’s fi-
nal written decision upholding claim 79. On Lee’s cross-
appeal, because substantial evidence supports the Board’s
findings, we affirm the Board’s determination that claims
64 and 77 are unpatentable as obvious over the
GOOGLE LLC v. LEE                                    11


combination of Israni and Kakihara. Because all of the
challenged claims are unpatentable, we do not remand for
the Board to consider the non-instituted grounds.
    AFFIRMED-IN-PART, REVERSED-IN-PART
                         COSTS
   Costs to Google.